RECOMMENDED FOR FULL-TEXT PUBLICATION
                                        Pursuant to Sixth Circuit Rule 206
                                                File Name: 05a0092p.06

                          UNITED STATES COURTS OF APPEALS
                                            FOR THE SIXTH CIRCUIT
                                              _________________


                                                                 X
                                           Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                                  -
                                                                  -
                                                                  -
                                                                      No. 03-5875
             v.
                                                                  ,
                                                                   >
 MIN YOON,                                                        -
                                        Defendant-Appellant. -
                                                                N
                                 Appeal from the United States District Court
                               for the Middle District of Tennessee at Nashville.
                               No. 02-00101—Todd J. Campbell, District Judge.
                                             Argued: October 29, 2004
                                     Decided and Filed: February 24, 2005
                  Before: KENNEDY and GILMAN, Circuit Judges; HOOD, District Judge.*
                                                _________________
                                                      COUNSEL
ARGUED: Norman J. Silverman, Houston, Texas, for Appellant. Van S. Vincent, ASSISTANT UNITED
STATES ATTORNEY, Nashville, Tennessee, for Appellee. ON BRIEF: Norman J. Silverman, Houston,
Texas, for Appellant. Van S. Vincent, William Cohen, ASSISTANT UNITED STATES ATTORNEY,
Nashville, Tennessee, for Appellee.
       HOOD, D. J., delivered the opinion of the court. KENNEDY, J. (pp. 7-9), delivered a separate
concurring opinion. GILMAN, J. (pp. 10-13), delivered a separate dissenting opinion.
                                                _________________
                                                    OPINION
                                                _________________
        HOOD, District Judge. In June of 2002, law enforcement officers staked out Min Yoon’s apartment
and observed an informant, whom they had equipped with a wire, enter. When the police heard the
informant asking Yoon about quantities of marijuana and the logistics of shipping it, they forcibly entered
the apartment. After finding marijuana on the premises, the police arrested Yoon. Yoon moved to suppress
the evidence found in the apartment because it was obtained without a warrant. The district court denied
his motion. He subsequently entered a conditional guilty plea relating to the distribution of marijuana.



   *
    The Honorable Joseph M. Hood, United States District Judge for the Eastern District of Kentucky, sitting by designation.


                                                            1
No. 03-5875            United States v. Yoon                                                         Page 2


        On appeal, Yoon alleges that the district court erred in denying his motion to suppress the evidence
obtained without a warrant. He further alleges that the district court’s assessment of a two-point sentencing
enhancement for obstruction of justice was clearly erroneous, both under the United States Sentencing
Guidelines and under the new precedent of Blakely v. Washington, 542 U.S. ___, 124 S. Ct. 2531 (2004).
For the reasons stated below, we AFFIRM the judgment of the district court.
                            I. FACTUAL AND PROCEDURAL HISTORY
A.     Factual background
       1.      Suppression Issue
        Following his arrest in June of 2002 for a drug deal, Meen W. Kim agreed to act as an informant for
the Tennessee Bureau of Investigation (TBI). As part of this arrangement, Kim immediately set up a
marijuana transaction with Yoon. Kim spoke with Yoon by phone, which resulted in Yoon’s inviting him
to an apartment at 2010 Brentridge Circle, in Nashville, Tennessee. The police provided Kim with an audio
transmitter and instructed him to subtly indicate when he saw the marijuana. Although Kim was provided
with a bundle of cash, it was significantly less than the amount that would have been required to complete
the transaction. This caused one of the TBI officers conducting the raid to be concerned for Kim’s safety.
        Once Yoon admitted Kim into the apartment, and Kim observed the marijuana, Kim notified the
officers of his observation by questioning Yoon, asking “[h]ey, are you having to break it down?” Yoon
provided an affirmative response. Kim then asked Yoon, “[w]ell, is that all there is?” to which Yoon replied
“[n]o, no, there’s more.” Upon hearing this exchange, the police entered the apartment. The officers
arrested Yoon as he tried to flee by climbing out a window.
       Subsequent to his apprehension, and having been advised of his Miranda warnings, Yoon was asked
for consent to search the apartment. Appellant answered, “Go ahead, you’re already here.” The eighty
pounds of marijuana seized in the apartment, however, were observed in plain view as the officers
conducted a protective sweep.
       2.      Sentencing Issues
         While on release pending sentencing, Yoon posted an anonymous webpage on
www.asianavenue.com featuring a photograph of Kim, who was now his co-defendant. The words “FBI
Informant” appeared below the photograph, and an image of a gun was displayed next the photo, firing in
the direction of Kim’s head. Additional text announced that Yoon hoped Kim would “get . . . [his] ass beat
daily like [he] did last time there in Mississippi,” and gave a blunt summation of Yoon’s sentiments: “Fuck
Joe Kim for snitching on me.” When he was informed that the website might be illegal, Yoon removed it.
B.     Procedural background
       1.      Suppression Issue
        Yoon moved to suppress the evidence obtained from the apartment, alleging a violation of his Fourth
Amendment right to be free from unreasonable searches and further claiming that the search “was so
outrageous as to violate his Fifth Amendment right to due process of law.” The district court denied Yoon’s
motion. Yoon then pled guilty to conspiracy with the intent to distribute 50 or more kilograms of marijuana,
in violation of 21 U.S.C. § 841(a)(1) and 21 U.S.C. § 846. In the plea agreement, however, Yoon
specifically reserved “the right to appeal the determination of the appropriateness of the entry and search
of 2010 Brentridge Circle, Nashville, TN.”
No. 03-5875             United States v. Yoon                                                           Page 3


       2.      Sentencing Issues
        Yoon’s Presentence Report noted that he had posted a webpage threatening Kim, which led to a
recommendation of a two-point adjustment for obstruction of justice. No jury found Yoon guilty of
threatening Kim, and Yoon did not plead guilty to this offense, although he did admit to the webpage
posting at his sentencing hearing. Over Yoon’s objection, the district court followed the report’s
recommendation, explaining its decision as follows:
       In terms of the reasons for the sentence, in a nutshell, Mr. Yoon, you show no evidence of
       remorse. Your conduct while on release pending sentencing is outrageous. What you posted
       on the website, materially, objectively and subjectively threatened a witness and a co-
       defendant and deserves the top of the range punishment, which the court is imposing.
This timely appeal followed.
                                      II. STANDARD OF REVIEW
         Factual findings supporting a district court’s ruling on a motion to suppress are upheld unless clearly
erroneous, but “[t]he court’s final determination as to the reasonableness of the search is a question of law
reviewed de novo.” United States v. Galloway, 316 F.3d 624, 628 (6th Cir. 2003) (upholding the district
court’s denial of a motion to suppress evidence that was found during a customs inspection). Where the
district court has denied the motion to suppress, “the appellate court must consider the evidence in the light
most favorable to the government.” United States v. Erwin, 155 F.3d 818, 822 (6th Cir. 1998) (en banc
decision upholding the district court’s denial of a motion to suppress evidence that was found during a
search of the defendant’s vehicle).
        A similar standard applies to the district court’s enhancement of Yoon’s sentence under the
Sentencing Guidelines for obstruction of justice. The factual findings underlying the district court’s
decision will be reversed only if clearly erroneous, but the legal interpretation of the Guidelines is reviewed
de novo. United States v. Burke, 345 F.3d 416, 428 (6th Cir. 2003) (upholding a sentencing enhancement
for obstruction of justice).
                                             III. DISCUSSION
A.      Yoon’s Motion to Suppress
        The Fourth Amendment protects “the right of the people to be secure in their persons, houses,
papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. “[A] search or
seizure carried out on a suspect’s premises without a warrant is per se unreasonable, unless the police can
show that it falls within one of a carefully defined set of exceptions based on the presence of ‘exigent
circumstances.’” Coolidge v. New Hampshire, 403 U.S. 443, 474 (1971) (holding that a warrant issued by
the state Attorney General who prosecuted the defendant was invalid). See also Illinois v. Rodriguez, 497
U.S. 177, 192 (1990) (“The Court has often heard, and steadfastly rejected, the invitation to carve out further
exceptions to the warrant requirement for searches of the home. . . .”).
       The exception claimed by the government in this case is the doctrine of “consent once removed,”
accepted by the Sixth Circuit in United States v. Pollard, 215 F.3d 643 (6th Cir. 2000). According to
Pollard, the police can enter a suspect’s premises to arrest the suspect without a warrant if
No. 03-5875                  United States v. Yoon                                                                          Page 4


         [an] undercover agent or informant: 1) entered at the express invitation of someone with
         authority to consent; 2) at that point established the existence of probable cause to effectuate
         an arrest or search1; and 3) immediately summoned help from other officers.
Pollard, 215 F.3d at 648, quoting United States v. Akinsanya, 53 F.3d 852, 856 (7th Cir. 1995) (holding that
consent given to a government informant, unaccompanied by a police officer, was sufficient to authorize
the search) (quotation marks omitted). The Pollard court, noting that the Sixth Circuit had declined to rule
on this issue in United States v. Ogbuh, 982 F.2d 1000 (6th Cir. 1993), adopted the doctrine of “consent
once removed,” Pollard, 215 F.3d at 649, and upheld the constitutionality of the search at issue.
        Unlike in Akinsanya and the present case, however, the search in Pollard was conducted after the
defendant invited both an informant and an undercover police officer onto the premises. See Pollard, 215
F.3d at 646 (“The informant and Detective . . . Askew, who was acting undercover, approached the house
and knocked on the door . . . [and] Pollard admitted them.”). The issue faced by the Pollard court, therefore,
was not whether the doctrine of “consent once removed” applies where consent is given to a civilian
informant only, but whether the doctrine applies where consent is given to an undercover police officer and
the informant at the same time. For this reason, the Pollard courts specific statement that the doctrine
applies when “an officer or informant (emphasis added) . . . enters at the express invitation of someone with
authority to consent,” Pollard, 215 F.3d at 648)(emphasis added), was dicta, rather than part of the holding.
See Billeke-Tolosa v. Ashcroft, 385 F.3d 708, 712 (6th Cir. 2004) (“Dicta...is language that is only incidental
to th[e] holding.”).
        “The prior decision [of a Sixth Circuit panel] remains controlling authority unless an inconsistent
decision of the United States Supreme Court requires modification of the decision or this Court sitting en
banc overrules the prior decision.” Darrah v. City of Oak Park, 255 F.3d 301, 309 (6th Cir. 2001)
(discussing the effect of published opinions by previous panels). See also 6th Cir. R. 206(c) (cited in
Darrah; noting that “[r]eported panel opinions are binding on subsequent panels. Thus, no subsequent panel
overrules a published opinion of a previous panel. . . .”). This rule, however, “does not extend to dicta.”
United States v. Jenkins, 4 F.3d 1338, 1345 n.8 (6th Cir. 1993) (distinguishing a previous Sixth Circuit
panel’s dicta from its holding). The question of whether the doctrine of “consent once removed” applies
where only a civilian informant receives consent, therefore, has not yet been decided by the Sixth Circuit
despite the broad language in Pollard.
        In order to determine whether the warrantless entry into Yoon’s apartment by law enforcement
officers violated the Fourth Amendment, the Court must ascertain whether the doctrine of “consent once
removed” applies when the recipient of the consent is an informant unaccompanied by an undercover
officer. Although this is an issue of first impression in the Sixth Circuit, several similar Seventh Circuit
cases provide helpful guidance.
        In United States v. Paul, 808 F.2d 645 (7th Cir. 1986), the Seventh Circuit slightly extended the
doctrine of “consent once removed.” Paul was similar to Seventh Circuit cases in which the doctrine had
traditionally been applied except, instead of an undercover officer being granted consent to enter, consent
was extended only to a confidential informant. In Paul, the confidential informant had arranged to buy a

    1
      This doctrine does not permit the officers who enter a suspect’s home to conduct a general search of the home. Rather, it
provides that once an undercover agent or informant establishes probable cause to arrest or to search (i.e., probable cause to obtain
a search warrant) then the undercover officer or informant in the suspect’s home may summon other officers to assist in
effectuating the arrest. As the doctrine is based upon consent to enter one’s home (and not consent to search), the area in the
suspect’s home that the officers are entitled to be in is limited by the scope of the consent originally given to the undercover
officer or informant. United States v. Bramble, 103 F.3d 1475, 1478(9th Cir. 1996). The officers may of course seize anything
in plain view and are entitled to conduct a protective sweep, but they may not conduct a general search without “first satisfying
the ordinary requirements of consent, a warrant, or exigent circumstances which excuse the failure to obtain a warrant.” Id. at
1478-79.
No. 03-5875                 United States v. Yoon                                                                          Page 5


bale of marijuana from the defendant. The agents involved outfitted the confidential informant with an alert
button and instructed him to press it once he observed the marijuana. Once pressed, the alert button
summoned agents waiting outside the home. The Paul Court held that, because Paul’s privacy interests had
already been compromised, and because if the informant had happened to be an agent he would have been
entitled to summon more agents after viewing the drugs, the principle espoused in other “consent once
removed” cases “extends to the case where the initial consensual entry is by a confidential informant.”
Paul, 808 F.2d at 648. The Seventh Circuit has followed the same reasoning in two subsequent cases. See
United States v. Jachimko, 19 F.3d 296 (7th Cir. 1994); United States v. Akinsanya, 53 F.3d 852 (7th Cir.
1994); see also United States v. Bramble, 103 F.3d 1475, 1478-79 (9th Cir. 1966). This Court agrees with
and adopts the sound reasoning of the Seventh Circuit in Paul, Jachimko, and Akinsanya.
        In the case sub judice, Kim, acting as an informant for law enforcement, carried out a series of
monitored conversations with Yoon. These monitored telephone conversations concluded in an agreement
to purchase 20 pounds of marijuana. The exchange was to take place at Yoon’s apartment. On the night
of the exchange, Kim was invited into the residence by Yoon. Clearly, Yoon had the authority to consent
to another being on the premises. Once inside the apartment, Kim observed the marijuana and immediately
notified awaiting officers as to its presence via an audio transmitter. Notification that marijuana was in the
residence established the necessary probable cause to effectuate an arrest.2 Accordingly, all three criteria
of the “consent once removed” doctrine were established in the present case.
        In Pollard, we held that when one invites an undercover agent and an informant into his residence,
the agent or informant can summon back-up officers for assistance, and that these back-up officers are
acting within their constitutional limits when they enter since no further invasion of privacy is involved once
the undercover officer and informant make the initial consensual entry. Today, we extend that concept to
cases in which a confidential informant enters a residence alone, observes contraband in plain view, and
immediately summons government agents to effectuate the arrest.
B.       Two-Point Enhancement for Obstruction of Justice
         The district court assessed a two-point enhancement based upon § 3C1.1 of the Sentencing
Guidelines, obstructing or impeding the administration of justice. In the Addendum to Yoon’s Plea Petition,
Yoon acknowledged that 18 U.S.C. § 3742 affords a defendant the right to appeal the sentence imposed.
(Addendum to the Plea Petition at ¶9). By signing the Addendum to the Plea Petition, Yoon waived his
“right to appeal any sentence within the maximum provided in the offense level as determined by the court
or the manner in which that sentence was determined on the grounds set forth in 18 U.S.C. § 3742...”
(Addendum to the Plea Petition at ¶9). There is no reason that Yoon’s knowledgeable and voluntary waiver
of his right to appeal should not be enforced.3
       The defendant further alleges that the district court’s assessment of a two-point sentencing
enhancement for obstruction of justice was clearly erroneous in the light of Blakely v. Washington, 542 U.S.
___ (2004). This argument likewise fails for the defendant has clearly waived his right to appeal his
sentence.
         Accordingly, the sentence of the district court is affirmed.


     2
       Tennessee is one of those states that has granted the arrest power to its citizens. Tenn. Code Ann. § 40-7-109(a)(3)(2004)(“A
private person may arrest another ...[w]hen a felony has been committed, and the arresting person has reasonable cause to believe
that the person arrested committed it.”). Thus, Kim could have made the arrest himself had he chosen to do so. Instead, he called
officers to assist him, a permissable choice. Pollard, 215 F.3d at 548.

     3
     In any event, the defendant’s actions in “outing” a government witness/co-defendant via the internet would be just the type
of conduct warranting the obstruction of justice enhancement. USSG § 3C1.1, comment.(n.4(a)).
No. 03-5875            United States v. Yoon                                                        Page 6


                                          IV. CONCLUSION
         Because we conclude that the warrantless entry into Defendant Yoon’s apartment did not violate the
Fourth Amendment based on the doctrine of “consent once removed”, and because Yoon waived the right
to appeal his sentence by signing the Addendum to his Plea Petition, the judgment and sentence of the
district court are hereby AFFIRMED.
No. 03-5875                 United States v. Yoon                                                                      Page 7


                                                   _________________
                                                    CONCURRENCE
                                                   _________________
       KENNEDY, Circuit Judge, concurring. I concur in Judge Hood’s opinion but write separately to
explain why the “consent once removed doctrine” adopted by our Court in United States v. Pollard, 215
F.3d 643 (6th Cir. 2000), to apply to undercover police officers (and in dicta to informants) is equally
applicable to informants in light of the doctrine’s conceptual foundation.
        The Fourth Amendment, the Supreme Court declared, draws a firm line at the entry to one’s house
such that a police officer may not, in the absence of exigent circumstances or consent, enter a house to arrest
or search without first obtaining a warrant. See Payton v. New York, 455 U.S. 573, 585-589 (1980) (holding
that since the physical entry of the home is the chief evil against which the wording of the Fourth
Amendment is directed, absent exigent circumstances or consent, officers may not enter a home without a
warrant). Neither the exigent circumstances nor the traditional consent exception to the warrant requirement
supports the application of the “consent once removed” doctrine. This doctrine appears to have arisen out
of cases where the government was unable to rely upon exigent circumstances to justify the warrantless
entry into a suspect’s home by officers who entered the suspect’s home after the government informant or
undercover agent had established probable cause to arrest the suspect. United States v. Paul, 808 F.2d 645,
647 (7th Cir. 1986) (noting that the officers entry into the suspects home was not “within the emergency
exception to Payton); United States v. Akinsanya, 53 F.3d 852, 856 & n.1 (7th Cir. 1995) (noting that “[t]he
government wisely chose not to pursue1 its exigent circumstances argument . . . [since] [e]xigent
circumstances did not exist” in this case).
         Recognizing that exigent circumstances did not support the warrantless entry of police officers into
a suspect’s home after the agent or informant inside the home established probable cause to arrest the
suspect, the courts instead relied upon the other exception to the warrant requirement, consent. See Paul,
808 F.2d at 647-48 (“Although we do not think the search was within the emergency exception to Payton,
there is an alternative ground on which its lawfulness must be sustained: consent”). Although it is certainly
true that an undercover agent or a government informant receives consent when he is invited into a suspect’s
home, it is a fiction to claim that the subsequent officers who enter the suspect’s home also receive the
suspect’s consent to enter. One court, however, appears to have espoused such a reliance upon consent, as
it noted: When a suspect gives his consent to a government informant to enter his house, the suspect
effectively gives consent to the agents with whom the government informant is working. Akinsanya, 53
F.3d at 856. Since the suspect controls who may enter his home absent a warrant or exigent circumstances,
it cannot be claimed that a suspect, because he consented to the entry into his home by a government
informant, also consents to the forced or surreptitious entry of the officers with whom the informant is
working, since, in fact, no consent has been given to them. Moreover, simply because the government
informant received consent to enter the suspect’s home does not mean that the government informant
himself thereby has authority to consent to the entry of the agents with whom he is working.
       The doctrine, therefore, is not based upon either the exigent circumstances or the traditional consent
exception to the warrant requirement.2 Rather, it is based upon the theory that, because an undercover agent


    1
      In fact, in Pollard, Judge Nathaniel Jones dissented from this Court’s adoption of the “consent once removed” doctrine on
the ground that it constituted an “unjustified extension of our traditional exigent circumstances jurisprudence.” 215 F.3d 643,
649 (6th Cir. 2000).
    2
     Although the doctrine is not based upon either the exigent circumstances or the traditional consent exception, one could
characterize the conceptual foundation of the doctrine as based upon a combination of a sort of “quasi exigent circumstances and
consent.” For instance, in Bramble, the court concluded that the warrantless entry of the additional officers into the suspect’s
home did not violate the Fourth Amendment since the suspect had a diminished expectation of privacy as he had already invited
No. 03-5875                  United States v. Yoon                                                                          Page 8


or informant who establishes probable cause to arrest the suspect may in fact arrest him3 then and there, he
should be entitled to call in the agents with whom he is working to assist in the arrest because, once the
suspect invites the agent or informant into his house and displays his illegal activity to him, the suspect’s
Fourth Amendment expectation of privacy has been “fatally compromised.” Paul, 808 F.2d at 648 (“The
interest that the Payton decision protects is the interest in the privacy of the home, and [that interest] has
been fatally compromised when the owner admits a confidential informant and proudly displays contraband
to him. It makes no difference that the owner does not know he is dealing with an informant”). See United
States v. Bramble, 103 F.3d 1475, 1478 (9th Cir. 1996) (“Once consent has been obtained from one with
authority to give it, any expectation of privacy has been lost. We seriously doubt that the entry of additional
officers would further diminish the consenter’s expectation of privacy . . .”); United States v. Janik, 723 F.2d
537, 548 (7th Cir. 1983) (concluding that since the suspect had already invited an officer into his home, the
warrantless entry of additional officers into the suspect’s home constituted a trivial invasion of the suspect’s
privacy).
         Thus, the doctrine is not made conceptually possible by law enforcement powers, as the dissent
contends, such   as the ability to seize incriminating evidence in plain view or the theory of collective
knowledge.4 Rather, the back-up officers entry into the suspect’s home does not offend the Constitution
because the suspect’s expectation of privacy has been previously compromised. The only power that is
traditionally viewed as a police power that is potentially necessary to support this doctrine is the arrest
power, since, as the doctrine goes, once the invitee establishes probable cause to arrest, he may call for
additional officers to assist him in effectuating the arrest. See Pollard, 215 F.3d at 548 (noting that once
the undercover agent established probable cause to arrest the suspects, he could have arrested them if he had
chosen to do so, but was entitled to rely upon back-up officers to assist him); Paul, 808 F.2d at 648 (noting
that when one invites an undercover agent into his house, the agent can summon other agents to assist in
the arrest). The arrest power, however, does not lie in the sole province of the police, but rather it has been
granted to the citizens of many states. See 5 Am. Jur. 2d Arrest § 56; 133 A.L.R. 608. As    is relevant in this
case, Tennessee is one of those states that has granted the arrest power to its citizens.5 Tenn. Code. Ann.
§ 40-7-109(a)(3) (2004) (“A private person may arrest another . . . [w]hen a felony has been committed, and
the arresting person has reasonable cause to believe that the person arrested committed it). Since a citizen,
just as an officer, may receive a suspect’s consent to enter his home, determine if probable cause exists to
arrest the suspect, and arrest him, then a citizen should be entitled to summon assistance in order to
effectuate the arrest because the suspect’s expectation of privacy is just as fatally compromised when he
invites an informant into his house and displays his illegal activity to him as it is when he invites a
government agent. Paul, 808 F.2d at 648 (noting that an owner’s interest in the privacy of his home is
fatally compromised when he “admits a confidential informant and proudly displays contraband to him” and
that “[i]t makes no difference that the owner does not know he is dealing with an informant).


an undercover agent into his home (consent), and, in any event, the court continued, “any remaining expectation of privacy was
outweighed by the legitimate concern for the safety of the officers inside” (exigent circumstances). 103 F.3d at 1478.
    3
      Although police officers cannot create exigent circumstances to justify their entry into a suspects home, see Williams, 354
F.3d 497, 504 (6th Cir. 2003), if an undercover agent or informant in a suspect’s home were to find herself to be in danger due
to circumstances that she neither created nor which she could have readily averted, then the subsequent entry of officers to aid
her would be supported by exigent circumstances.
    4
      The ability of officers to seize evidence in plain view does not justify the entry of back-up officers into the suspect’s home.
Neither does the theory of collective knowledge justify it. The fact that we can impute the knowledge of the officer inside the
suspect’s home to the back-up officers does not entitle the back-up officers to enter. If these powers were the pillars upon which
the doctrine rested, then Pollard would have been decided incorrectly.
    5
     The dissents chastisement that we are “deputizing the lawless” evidences a misunderstanding as to the basis of the doctrine.
 Since the doctrine is not based on police powers, as explained in footnote 4, supra, no police powers are “entrusted” to the
informants. If any police power were necessary to support this doctrine, it would be the arrest power, a power which has been
granted to the citizens of Tennessee, including to those without a spotless past.
No. 03-5875            United States v. Yoon                                                         Page 9


        Having adopted the “consent-once-removed” doctrine with respect to an undercover agent calling
upon police back-up to effect an arrest based upon probable cause disclosed to him in his undercover
capacity, there is no justifiable distinction between the undercover officer’s and an informant’s ability to
call upon the police to aid in the arrest. The consent in each instance is given without knowledge of the
undercover status of the visitor.
No. 03-5875             United States v. Yoon                                                        Page 10


                                           _________________
                                               DISSENT
                                           _________________
         RONALD LEE GILMAN, Circuit Judge, dissenting. I agree with the majority that the language in
United States v. Pollard, 215 F.3d 643, 648 (6th Cir. 2000), that applies the doctrine of consent once
removed to an informant is dicta. In addition, I believe that the majority has properly recognized the
Supreme Court’s admonition that “[t]he Court has often heard, and steadfastly rejected, the invitation to
carve out further exceptions to the warrant requirement for searches of the home.” Illinois v. Rodriguez,
497 U.S. 177, 192 (1990). But the majority then proceeds to disregard this admonition in the case before
us, compelling me to dissent. For the reasons set forth below, I would REVERSE the judgment of the
district court, VACATE Yoon’s sentence, and REMAND the case for further proceedings.
                                                I. ANALYSIS
A.     Extension of the consent-once-removed doctrine to informants
         As noted by the majority, the Seventh Circuit has extended the doctrine of consent once removed
to civilian informants. See United States v. Paul, 808 F.2d 645, 648 (7th Cir. 1986) (holding that the
doctrine of consent once removed “extends to the case where the initial, consensual entry is by a
confidential informant”); see also United States v. Diaz, 814 F.2d 454, 459 (7th Cir. 1987) (noting that the
doctrine applies “only where the agent (or informant) [who] entered at the express invitation of someone
with authority to consent . . . established the existence of probable cause to effectuate an arrest or search,
and immediately summoned help from other officers”). Subsequent Seventh Circuit cases have followed
Paul and Diaz. See United States v. Akinsanya, 53 F.3d 852, 856 (7th Cir. 1995) (upholding the
constitutionality of a warrantless search conducted by the police after an informant had been given consent
to enter); United States v. Jachimko, 19 F.3d 296, 299 (7th Cir. 1994) (holding that the district court erred
in failing to apply the rule announced in Paul and Diaz to a warrantless search based upon a signal from an
informant granted access to the residence).
        Several other courts, both federal and state, have adopted the doctrine of consent once removed, but
almost all of these cases, like our own case of Pollard, have actually applied the doctrine only to police
officers rather than to informants. See, e.g., United States v. Bramble, 103 F.3d 1475, 1478-79 (9th Cir.
1996) (adopting the doctrine of consent once removed to determine the constitutionality of a search based
on consent given to an undercover police officer); State v. Henry, 627 A.2d 125, 130-131 (N.J. 1993)
(upholding the constitutionality of an arrest effected after an undercover police officer gained consent to
enter and then briefly exited the apartment to summon backup help). Although most of these cases contain
dicta similar to that in Pollard, I have found only one outside of the Seventh Circuit that has applied the
concept to an informant. See Baith v. State, 598 A.2d 762, 766-68 (Md. 1991) (upholding the
constitutionality of a search based on consent given to an informant, but not explicitly discussing the
doctrine of consent once removed). Because I find the reasoning of such cases unpersuasive and contrary
to Supreme Court jurisprudence regarding warrantless searches and seizures, I would have the Sixth Circuit
reject this extension of the consent-once-removed doctrine.
B.     The majority’s severance of probable cause from the warrant requirement is
       unjustified
        As stated by the majority, the informant’s signal to the police “established the necessary probable
cause to effectuate an arrest.” Maj. Op. at 5. The opinion fails to note, however, that, in the absence of
exigent circumstances, the existence of probable cause simply entitles the police to obtain a warrant to enter
a home, not to charge inside without a warrant. See Illinois v. Rodriguez, 497 U.S. 177, 181 (1980) (“The
Fourth Amendment generally prohibits the warrantless entry of a person’s home, whether to make an arrest
or to search for specific objects.”). Indeed, if this were not the law, there would be no need for the warrant
No. 03-5875             United States v. Yoon                                                          Page 11


requirement at all—police officers could simply invade homes whenever they deemed that probable cause
existed, without the intervention of a neutral magistrate. Such a severance of probable cause from the
warrant requirement is completely unjustified.
C.     Expanding the doctrine of consent once removed to informants ignores the conceptual basis
       of the doctrine and improperly gives police powers to suspect informants
        The doctrine of consent once removed is made conceptually possible by law-enforcement powers
that have been granted to the police, but never to civilians. These powers consist of (1) the ability of police
officers to lawfully seize incriminating evidence in plain view, and (2) the theory of collective knowledge,
under which the knowledge of one law enforcement officer can be imputed to another if the other is working
on the same investigation. The Supreme Court’s enunciation of the “plain-view doctrine” explicitly assumes
that the evidence is in the plain view of police officers. See Horton v. California, 496 U.S. 128, 136-37
(1990) (“It is . . . an essential predicate to any valid warrantless seizure of incriminating evidence that the
officer did not violate the Fourth Amendment in arriving at the place from which the evidence could be
plainly viewed.”) (emphasis added).
        Likewise, courts have imputed collective knowledge about criminal investigations to law
enforcement officials, not to the general public. See Collins v. Nagle, 892 F.2d 489, 495 (6th Cir. 1989)
(noting that “[m]any circuits, including our own, have determined that probable cause may be established
from the collective knowledge of the police rather than solely from the officer who actually made the
arrest”) (emphasis added); see also United States v. Woods, 544 F.2d 242, 260 (6th Cir. 1976) (describing
the collective knowledge theory as imputing mutual knowledge to “a group of agents in close
communication with one another [who] determine[] that it is proper to arrest an individual. . . .”).
        Indeed, this circuit has made an explicit distinction between imputing the knowledge of law
enforcement officials to each other and imputing the knowledge of an informant to law enforcement
officials: “The danger of [a law enforcement official’s] having falsified his information is simply not as
great as with an unnamed criminal informer who may be seeking favorable treatment from the government
or revenge against the suspect.” United States v. Calandrella, 605 F.2d 236, 246 (6th Cir. 1979) (imputing
knowledge of an SEC official about suspicious securities transactions to other law enforcement officials).
       I have no problem with the proposition that a suspect who voluntarily consents to the entry of a law
enforcement officer waives the right to insist on a search warrant. Nor do I question the wisdom of the
consent-once-removed doctrine that imputes collective knowledge among law enforcement officers. What
gives me grave concern is the extension of the doctrine to lay informants, because the extension entrusts to
ordinary civilians law-enforcement powers previously given only to the police.
        Furthermore, these powers are entrusted to a suspect class of civilians—informants who themselves
often have criminal charges pending and therefore have every reason to curry favor with the police in the
hope of receiving lenient treatment for their own wrongdoing. Thus, by not recognizing the conceptual
basis for the consent-once-removed doctrine, the majority effectively deputizes the very criminals from
whom law enforcement officials should be protecting law-abiding citizens.
D.     As Yoon’s case illustrates, an expansion of the consent-once-removed doctrine is
       unnecessary
        The Supreme Court has vigorously affirmed the importance of the warrant requirement and has long
since warned against attempts to undercut it. In addition to Illinois v. Rodriguez, 497 U.S. 177, 192 (1990),
see Johnson v. United States, 333 U.S. 10, 15 (1948), in which the Court held that “the inconvenience to
the officers and . . . slight delay necessary to prepare papers and present the evidence to a magistrate” is not
a sufficient reason to abrogate the warrant requirement. As the facts of Yoon’s case well illustrate, the
majority’s invitation for the police to avoid the inconvenience of the warrant requirement by having
informants obtain consent to enter homes is entirely unnecessary.
No. 03-5875             United States v. Yoon                                                           Page 12


        Here, for example, there was no justifiable reason for the police not to seek a warrant before entering
Yoon’s apartment. “[T]here can be no claim that immediate police action was needed to prevent the
destruction of vital evidence or thwart the escape of known criminals.” United States v. Morgan, 743 F.2d
1158, 1163 (6th Cir. 1984) (holding that the warrantless entry and search of the defendant’s home was
illegal because, “[a]bsent exigent circumstances, police officers may not enter an individual’s home or
lodging to effect a warrantless arrest or search”); see also United States v. Killebrew, 560 F.2d 729, 734 (6th
Cir. 1977) (holding that a warrantless entry could not be justified on the ground that the suspect might
escape, where he “was not known to be dangerous and no grave offense or crime of violence was threatened
or indicated”).
         The only exigent circumstances in this case were created by the police themselves. According to
the testimony of TBI Officer Margie Williams, the police did not give Kim enough money to complete the
drug deal, and concern for Kim’s safety was one reason for the raid. But, as noted in Morgan, “[p]olice
officials . . . are not free to create exigent circumstances to justify their warrantless intrusions.” 743 F.2d
at 1163. What the police gained from this entry—and what the majority holds to be of greater importance
than the warrant requirement—was thus nothing more than the avoidance of “the inconvenience to the
officers,” Johnson, 333 U.S. at 15, in obtaining a warrant.
E.      Citizens’ power of arrest
        The majority also points out that a Tennessee citizen can legally arrest another whom he or she has
reasonable cause to believe has committed a felony. See T.C.A. § 40-7-109(a) (2004) (“A private person
may arrest another . . . [w]hen a felony has been committed, and the arresting person has reasonable cause
to believe that the person arrested committed it.”). From this premise, however, the majority makes the
unwarranted assertion that a private citizen who witnesses a felony in a person’s home can give the police
permission to burst into the home without a warrant in order to assist in the arrest. Maj. Op. at 7, n.2. No
authority is cited in support of this novel proposition other than this court’s dicta in Pollard. Id.
        The majority’s assertion ignores the difference between the restrictions that the Fourth Amendment
places on state actors, such as police officers, and the restrictions it places on private citizens. Even if a
private citizen in Kim’s position could enter Yoon’s home and arrest him, the consent given to that private
citizen would not permit the police to engage in a warrantless arrest inside the home absent exigent
circumstances or consent specifically given to a police officer. See, e.g., Coolidge v. New Hampshire, 403
U.S. 443, 474 (1971) (holding that “a search or seizure carried out on a suspect’s premises without a warrant
is per se unreasonable, unless the police can show that it falls within one of a carefully defined set of
exceptions based on the presence of exigent circumstances”) (emphasis added).
F.      Sentencing issues
         Because I would reverse Yoon’s conviction, I would also vacate his sentence. See United States v.
Jenkins, 345 F.3d 928 (6th Cir. 2003) (“Because we reverse [the defendant’s] conviction, we need not
address her argument that the district court erred in denying her a two-level reduction . . . or her argument
that the district court erred in failing to sentence her pursuant to [the Guidelines’] safety-valve provisions.”)
Yoon’s argument that his sentence is unconstitutional under Blakely v. Washington, 542 U.S. __, 124 S. Ct.
2531, 2536-37 (2004), is similarly moot in my view.
                                             II. CONCLUSION
        In sum, I believe that the majority’s decision to expand the doctrine of consent once removed to
informants seriously chips away at the Fourth Amendment’s prohibition against warrantless searches and
seizures. By severing probable cause from the warrant requirement and deputizing the lawless, the majority
invites police officers to evade the warrant requirement for reasons no more pressing than mere
convenience. This is directly contrary to the Supreme Court’s admonition in Coolidge that a seizure carried
out on a suspect’s premises without a warrant is per se unreasonable in the absence of exigent
No. 03-5875            United States v. Yoon       Page 13


circumstances. I therefore respectfully dissent.